Citation Nr: 1436640	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for spondylisthesis L5-S1 with degenerative instability associated with spina bifidia occulta (low back disability).

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file. 

The issue of a rating in excess of 10 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran reports that the onset of his hearing loss was due to the acoustic trauma he suffered in service.  Specifically, the Veteran states that he was exposed to noise from jet engines.  The Veteran's DD-214 reveals that his military occupational specialty was a jet engine mechanic.  

Service treatment records are negative for complaints or findings of hearing loss.  The April 1966 enlistment and August 1968 medical board examination reports reflect normal bilateral hearing.  

A VA audiological examination was conducted in March 2011.   The clinical examination revealed pure tone thresholds in both ears that met the criteria for a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
20
40
45
65
42.5
LEFT
25
30
50
55
65
50

The audiologist opined that the current hearing loss was less likely as not caused by or a result of the Veteran's noise exposure in service.  The rationale was that there was only a slight shift at the 500 decibel range shown between the Veteran's entrance and separation examinations; that all frequencies tested were within normal limits; and the Veteran reported not noticing his hearing loss until 10 years before the examination.  

At the Veteran's July 2013 videoconference hearing, the Veteran stated that he worked as a jet engine mechanic in service and had no comparable noise exposure - not even close - after separation from service.   

The Veteran's testimony is competent and credible.  See 38 U.S.C.A. § 1154(a).  The evidence demonstrates some hearing loss during service.  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The findings of the October 2012 VA spine examination report and March 2011 VA spine examination report are at variance.  It appears that the Veteran's condition has worsened, but the extent of such is not clear.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination by an appropriate medical professional to determine the severity of the Veteran's service-connected low back disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner must conduct range of motion testing of the thoracolumbar spine (expressed in degrees), to include the degree at which pain begins.  The examiner must address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine. 

The examiner must clarify whether arthritis is present in the Veteran's thoracolumbar spine.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


